DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and Claims
2.	Applicant’s submission filed 02/02/2021 has been entered. Claims 1-9, 21-22 and 24-26 are pending. Claim 23 has been canceled. Claims 10-20 have been withdrawn as being drawn to a non-elected invention with traverse in the reply filed 10/08/2020. 

Withdrawn Objections and/or Rejections
	Examiner has withdrawn the objection to the IDS, and the copies of the foreign patent documents and other references are acknowledged in the parent application. 
Examiner acknowledges the amendments to the abstract and the objections to the specification have been withdrawn, as they have been overcome. 
Examiner acknowledges the amendments to the claims and the objections and rejections under 35 USC § 101 have been withdrawn, as they have been overcome.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

4.	Claims 1-2, 5, 8-9 and 21-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Bruder (US 2014/0330222 A1) in view of Schwebel (US 2010/0106111 A1).
Regarding claim 1, Bruder discloses a therapeutic mask system (Figs. 7-9, ¶ 0043-0046) for treatment of an eye region of a human or animal subject, the system comprising:
a mask body (compress 700) configured for attachment to the subject (¶ 0043); and 
at least one treatment pod (removable pods 710a, 710b) comprising a loose, granular fill material contained within an outer shell, or soft construction (¶ 0045);
wherein the at least one treatment pod is releasably coupled to the mask body (¶ 0045).
Bruder is silent to wherein at least one treatment pod comprises a recessed area formed on the at least one treatment pod and the recessed area is configured to be positioned over a cornea of at least one eye of the subject. It is noted that Bruder teaches the treatment pod (710a, 710b) to be soft construction (Bruder ¶ 0045) and therefore are conformable to any surface including having a recessed area.
Further, Schwebel teaches an eye mask (10) for treatment of the eye (Schwebel Figs. 2-3, ¶ 0029-0030) in the same field of endeavor of a therapeutic mask as well as pertinent to the problem of providing a shape of an eye covering that is comfortable for a user to minimize direct contact of the cornea. Schwebel teaches wherein at least one treatment pod (absorbent layer 18) comprises a recessed area (domes 24 of eye 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have chosen the shape of the at least one treatment pod of Bruder to have a recessed area, as taught by Schwebel, to provide light and comfortable treatment to the patient’s eye. 

Regarding claim 2, all of the elements of the current invention have been substantially disclosed by Bruder and Schwebel as applied above in claim 1. Bruder further discloses the system wherein the outer shell of the pod is formed from a fabric material (¶ 0041), as the outer shell of the at least one treatment pod is made from the shell and backing which are nonwoven or woven synthetic materials. 

Regarding claim 5, all of the elements of the current invention have been substantially disclosed by Bruder and Schwebel, as applied above in claim 1. Bruder further discloses the system wherein the mask body (700) comprises a strap (single head support strap or dual supports 706a, 706b) configured for placement around a subject’s head (¶ 0043). 

Regarding claim 8, all of the elements of the current invention have been substantially disclosed by Bruder and Schwebel, as applied above in claim 1. Bruder further discloses the system wherein the at least one treatment pod (710a, 710b) is configured to deliver heat to the eye region of the subject (¶ 0045).

Regarding claim 9, all of the elements of the current invention have been substantially disclosed by Bruder and Schwebel, as applied above in claim 1. Bruder further discloses the system wherein the at least one treatment pod (710a, 710b) is configured to deliver cold therapy to the eye region of the subject (¶ 0045).

Regarding claim 21, all of the elements of the current invention have been substantially disclosed by Bruder and Schwebel, as applied above in claim 1. Bruder further discloses the system wherein the at least one treatment pod (710a, 710b) is configured to deliver moist heat to the eye of the subject (¶ 0045).

Regarding claim 22, all of the elements of the current invention have been substantially disclosed by Bruder and Schwebel, as applied above in claim 1. Bruder further discloses the system wherein the loose, granular fill material comprises a hydrophilic zeolite (¶ 0045).

Regarding claim 24, all of the elements of the current invention have been substantially disclosed by Bruder and Schwebel, as applied above in claim 1. Bruder 

    PNG
    media_image1.png
    277
    750
    media_image1.png
    Greyscale

Annotated Fig. 1: Fig. 8 of Bruder indicating the first and second surfaces of the outer shell.

However, Schwebel further teaches the recessed area is an indentation of the first surface of the outer shell, as suggested by the shape of the dome (24) of the eye chambers (22) of the Schwebel device (Schwebel Figs. 2-3, ¶ 0030, 0053). Schwebel teaches the domes/indentations and walls to define eye recesses (Schwebel ¶ 0030) and one of ordinary skill in the art would choose this domed shape to lightly and comfortably surround the eye, since close contact and pressure with the eye can cause discomfort. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have chosen the shape of the at least one treatment pod of the Bruder/Schwebel device to have the recessed area as an indentation of the first surface of the outer shell, as taught by Schwebel, to provide a light and comfortable fit. 

5.	Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Bruder in view of Schwebel and further in view of Cargill (US 2005/0118383 A1).
Regarding claim 3, all of the elements of the current invention have been substantially disclosed by Bruder and Schwebel, as applied above in claim 2. Bruder further discloses silver with anti-microbial properties to be enclosed with the granular fill inside the pod (Bruder ¶ 0038), but is silent to the fabric material of the at least one treatment pod comprising an antimicrobial material embedded in the fabric material. 
Cargill, however, teaches a multi-layer structure for use in personal cooling devices such as cooling neckbands (Cargill abstract), in the same field of endeavor and pertinent to the problem of eliminating microbes in therapeutic fabrics, wherein at least a portion of the fabric material comprises an antimicrobial material embedded in the fabric material, as Cargill teaches adding silver threads or coatings of the yarns used for the fabric layers (Cargill ¶ 0054) to manage microbes and keep the garments cleaner (as motivated by Cargill ¶ 0054). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included silver threads in the fabric material of the pod of the mask of Bruder and Schwebel, as taught by Cargill, to control microbes and keep the garment cleaner. 

Regarding claim 4, all of the elements of the current invention have been substantially disclosed by Bruder, Schwebel and Cargill, as applied above in claim 3. As noted above, Cargill teaches the antimicrobial material comprises yarn comprising silver particles and wherein the silver yarn is woven into at least a portion of the fabric 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included silver threads woven into at least a portion of the fabric material of the outer shell of the combination device of Bruder, Schwebel and Cargill, to include, as taught by Cargill, to control microbes and keep the garment cleaner. 

6.	Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Bruder in view of Schwebel and further in view of Ladmer (US 2005/0278008 A1).
Regarding claim 6, all of the elements of the current invention have been substantially disclosed by Bruder and Schwebel, as applied above in claim 5, except for the at least one treatment pod is directly attached to the strap. 
Ladmer, however, teaches a thermal therapy pack (Ladmer ¶ 0007) in the same field of endeavor, wherein at least one treatment pod (packs 12) is directly attached to the strap (lace 24) (Ladmer Figs. 3-4, ¶ 0018, 0021). The lace is taught to allow for easy positioning and adjustment of the packs to any desired location along the lace (as motivated by Ladmer ¶ 0024).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pod of Bruder and Schwebel to be directly attached to the strap, as taught by Ladmer, to allow for easy positioning and adjustment. 


Ladmer further teaches the at least one treatment pod (12) can attach to the strap (24) at multiple points along the strap, since Ladmer teacher the pods to slide along the strap to any position (Ladmer Figs. 3-4, ¶ 0021, 0024) to allow for easy positioning and adjustment of the packs to any desired location along the lace (as motivated by Ladmer ¶ 0024).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the at least one treatment pod of the Bruder/Schwebel/Ladmer combination device to attach to multiple points along the strap, as taught by Ladmer, to allow for easy positioning and adjustment.

7.	Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Bruder in view of Schwebel and further in view of Chalek (US 2003/0055366).
Regarding claim 26, all of the elements of the current invention have been substantially disclosed by Bruder and Schwebel, as applied above in claim 1, except for an insulating shield.
Chalek, however, teaches a holder for thermal treatment (Chalek ¶ 0010) pertinent to the problem of optimizing heat transfer of a therapeutic device to the body to retain heat while preventing burns (Chalek ¶ 0035). Chalek provides a material (strip 12 with pouch 14) between the treatment pod (thermal pack 23) and the user (Chalek Figs. 1, 3 ¶ 0028 lines 8-13, 23-25) and as such teaches the device to comprise an 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included an insulating shield, as suggested by Chalek, in the Bruder/Schwebel device, to prevent burns while retaining heat, resulting in a device with an insulating shield positioned between the at least one treatment pod and the cornea of the at least one eye of the subject. 

8.	Claim 1/25 is rejected under 35 U.S.C. 103 as being unpatentable over Bruder in view of MacDonald (US 2009/0149925).
Regarding claims 1 and 25, Bruder discloses a therapeutic mask system (Figs. 7-9, ¶ 0043-0046) for treatment of an eye region of a human or animal subject, the system comprising:
a mask body (compress 700) configured for attachment to the subject (¶ 0043); and 
at least one treatment pod (removable pods 710a, 710b) comprising a loose, granular fill material contained within an outer shell, or soft construction (¶ 0045);
wherein the at least one treatment pod is releasably coupled to the mask body (¶ 0045).
Bruder is silent to wherein at least one treatment pod comprises a recessed area formed on the at least one treatment pod and the recessed area is configured to be positioned over a cornea of at least one eye of the subject. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have chosen the shape of the at least one treatment pod of Bruder to have a recessed area that is an opening, as taught by MacDonald, so the user can see even while wearing the device. 

Double Patenting
9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1, 8-9 and 21-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5-6 of U.S. Patent No. 10,105,259 in view of Schwebel (US 2010/0106111 A1). 
Claims 1 and 5-6 of Patent No. 10,105,259 teach all of the elements of claims 1, 8-9 and 21-22 of the present application except for wherein the at least one treatment pod comprises a recessed area formed on the at least one treatment pod and the recessed area is configured to be positioned over a cornea of at least one eye of the subject. However, Schwebel teaches wherein at least one treatment pod (absorbent layer 18) comprises a recessed area (domes 24 of eye chambers 22) formed on the at least one treatment pod and the recessed area is configured to be positioned over a cornea of at least one eye of the subject, since the eye chambers are positioned over the eye of the subject (Schwebel Figs. 2-3, ¶ 0030, 0053). Schwebel teaches the domes and walls to define eye recesses (Schwebel ¶ 0030) and one of ordinary skill in the art would choose this domed shape to lightly and comfortably surround the eye, since close contact and pressure with the eye can cause discomfort. 
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of the pod of the device of Patent No. 10,105,259 to have a recessed area in the configuration as claimed, as taught by Schwebel, to provide light and comfortable treatment to the patient’s eye. 

Response to Arguments
11.	Applicant’s arguments, see Remarks, filed 02/02/2021, with respect to the rejection(s) of claim(s) 1-2, 5, 8-9, and 21-22 under 35 USC § 102 over Bruder, claims 3-4 under 35 USC § 103 over Bruder and Cargill and claims 6-7 under 35 USC § 103 over Bruder and Ladmer, have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bruder and Schwebel with teachings from Cargill and Ladmer.
Regarding Applicant’s arguments (under heading 35 USC § 102 beginning p. 7/12 of the remarks), that the newly amended claim 1 overcomes the rejection in view of Bruder; Examiner agrees. The rejection under 102 has been removed. However, a new grounds of rejection is made in view of Bruder with teachings from Schwebel to cure the deficiencies. The elements of claims 1-2, 5, 8-9, 21-22, and new claim 24, are taught by Bruder and Schwebel.
Regarding Applicant arguments (under heading 35 USC § 103 beginning p. 8/12 of the remarks), for the same reason as set out above, the elements of claims 3-4 are taught by Bruder, Schwebel and Cargill, and the elements of claims 6-7 are taught by Bruder, Schwebel and Ladmer. 
Applicant’s arguments with respect to the Masket reference teaching elements of previously presented claim 23 have been considered but are moot because the new ground of rejection does not rely on the Masket reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. It is noted that claim 23 previously recited “the at least one treatment pod includes a recessed 
Regarding Applicant’s arguments (under the Double Patenting heading beginning on p. 10/12), that, with the new amendments to claim 1, the present application overcomes the double patenting rejection; Examiner notes that the double patenting rejection has been changed to include an obvious type rejection with a secondary reference, Schwebel, to teach the added limitation. Although Examiner agrees that the ‘259 patent does not teach the limitation “wherein the at least one treatment pod comprises a recessed area formed on the at least one treatment pod and the recessed area is configured to be positioned over a cornea of at least one eye of the subject”; Examiner maintains the non-statutory double patenting rejection, as it would have been obvious to form a recessed area on the at least one treatment pod of the device of the ‘259 patent, as suggested by Schwebel, to provide light and comfortable treatment fit to the patient’s eye. 

Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER K BARNWELL whose telephone number is (571)272-6320.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/HEATHER K BARNWELL/           Examiner, Art Unit 3781                                                                                                                                                                                             	04/14/2021

/TATYANA ZALUKAEVA/           Supervisory Patent Examiner, Art Unit 3781